Citation Nr: 1101380	
Decision Date: 01/12/11    Archive Date: 01/20/11

DOCKET NO.  07-12 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for eye disability.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for calluses and corns on the right foot.  

3.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for calluses and corns on the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1974 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the RO.  

The claims for increased ratings for the bilateral foot 
disabilities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of the issue 
addressed in this decision have been obtained by VA.  

2.  An eye disability was not present in service or until many 
years after service and there is no competent evidence of a 
causal connection between any eye disability and service.  

CONCLUSION OF LAW

The Veteran does not have an eye disability due to disease or 
injury which was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2010).  This must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in May 2005, fully satisfied the duty to notify provisions 
of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's 
service treatment records and all VA and private medical records 
have been obtained and associated with the claims file.  The 
Veteran was examined by VA during the pendency of the appeal and 
was afforded an opportunity for a personal hearing, but declined.  
Further, the Veteran and his representative have not made the RO 
or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Service Connection:  In General

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the disability 
during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that a veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that he still has such a disorder.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Id.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Some disabilities, such as congenital or developmental defects 
and refractive error of the eye, are not deemed diseases or 
injuries for VA purposes.  38 C.F.R. § 3.303(c) (2010).  However, 
under certain circumstances, service connection may be granted 
for such disorders if they are shown to have been aggravated 
during service.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 
18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  In a precedent 
opinion, VA's General Counsel indicated that, for service 
connection purposes, there is a distinction under the law between 
a congenital or developmental "disease" and a congenital 
"defect."  Congenital diseases may be service connected if the 
evidence as a whole shows aggravation in service within the 
meaning of VA regulations.  A congenital or developmental 
"defect," on the other hand, may not be service connected in 
its own right.  However, service connection may be granted for 
additional disability due to disease or injury superimposed upon 
such defect in service.  VAOPGCPREC 82-90.  Therefore, absent 
superimposed disease or injury, service connection may not be 
allowed for a congenital or developmental defect of the eyes, 
even if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable legislation 
relating to service connection.  Id; Parker v. Derwinski, 1 Vet. 
App. 522 (1991); McNeely v. Principi, 3 Vet. App. 357, 364 
(1992).  

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not 
be diagnosed during the presumptive period but characteristic 
manifestations thereof to the required degree must be shown by 
acceptable medical and lay evidence followed without unreasonable 
time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell 
v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in 
lapse of time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is the difficulty in diagnosing the disability and the 
strength of the evidence establishing an identity between the 
disease manifestations and the subsequent diagnosis.  A strong 
evidentiary link tends to ensure the disease is not due to 
"intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook 
v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from 
manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address."  Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  

Analysis

The Veteran contends that he had problems with blurred vision 
during service and believes that this was an early manifestation 
of current disability, for which service connection should be 
established.  

Initially, it should be noted that presbyopia and hyperopic 
astigmatism are developmental defects and refractive error of the 
eye, and are not diseases or injuries for VA purposes.  38 C.F.R. 
§ 3.303(c) (2010).  Thus, the Board will not address any 
impairment due to decreased visual acuity from refractive error.  

The Veteran's enlistment examination in June 1974, showed that he 
had some astigmatism for near vision of J-1, at the time of his 
service enlistment examination in June 1974.  On a service eye 
examination in May 1989, the Veteran specifically denied any 
history of diabetes or glaucoma, and tonometry was 15 mm. Hg., 
bilaterally.  At that time, his unaided distant vision was 20/15 
in the right eye and 20/30(-1) in the left eye, and his unaided 
near vision was 20/20 (-1), bilaterally.  Funduscopic examination 
at that time was unremarkable, and the Veteran was assessed as 
having astigmatism, and provided corrective lenses for constant 
wear.  

At separation, the Veteran's uncorrected distant was 20/20 in the 
right eye and 20/20(-2) in the left eye.  Uncorrected near vision 
was 20/20, bilaterally.  Intraocular tension was 16 in the right 
eye and 19 in the left eye.  

When examined by VA in August 1994, the Veteran's visual fields 
were full to confrontation.  Extraocular movements were intact, 
pupils were equal, round and reactive to light, and funduscopic 
examination was benign without any evidence of arteriolar 
narrowing, AV nicking, hemorrhages or exudates.  

VA examination conducted in connection with this appeal in 
February 2007, showed the presence of mild diabetic retinopathy, 
mild bilateral cataracts, and "glaucoma suspect."  

As to diabetic retinopathy, since the Veteran is not service 
connected for diabetes mellitus, there is no basis upon which to 
award compensation benefits for disability secondary to it.  (The 
Board also notes that complaints of fluctuating vision also were 
attributed to the Veteran's diabetes.  Thus, service connection 
compensation benefits for this problem is not warranted.)  

With respect to cataracts, there is no suggestion of the presence 
of cataracts in service or for years thereafter, and no competent 
evidence suggests a relationship between them and any in-service 
disease or injury.  As such, no reasonable basis has been 
presented to award compensation benefits for that disability.  

Regarding "glaucoma suspect," it would appear by this diagnosis 
that the Veteran does not actually have fully developed glaucoma 
at present.  Failing to have the claimed disability in and of 
itself presents an impediment to an award of service connection 
benefits.  There is also, however, no suggestion in the Veteran's 
service medical records that he was thought to have glaucoma at 
that time, and no suggestion of the disability when he was 
examined for VA purposes in 1994.  These facts further support 
the conclusion that glaucoma (or glaucoma suspect) was not 
incurred in service.  Private records dated in December 2003, 
show the Veteran was treated for uveitic glaucoma, (i.e., 
glaucoma caused by uveitis), but no further mention of this 
occurs after the course of medications was accomplished.  Thus, 
this was not a chronic condition, and with no suggestion it 
existed prior to 2003, or since, it may not be reasonably linked 
to service.  

Another private physician wrote in 2005, that he had followed the 
Veteran since January 2005, for "glaucoma," although he also 
referred to the condition as "glaucoma suspect."  It would 
appear, therefore, he likewise does not consider the Veteran have 
to fully developed glaucoma.  In any event, he did not link 
either glaucoma or glaucoma suspect to service.  Indeed, he 
specifically noted that another physician in his office had 
followed the Veteran prior to January 2005, not for glaucoma, but 
for signs of diabetic retinopathy.  This strongly suggests 
glaucoma had not been present or even suspected prior to 2005.  

Absent competent evidence reflecting the presence of glaucoma in 
service or for many years after service, and no competent 
evidence linking glaucoma to any disease or injury in service, a 
basis upon which to grant service connection has not been 
presented.  

In reaching this decision the Board notes the representative's 
contention that eye symptoms noted in service were early signs of 
glaucoma.  The record shows, however, those symptoms were 
evaluated by medical personnel at the time, and they made no 
suggestion that it was a sign of glaucoma.  The representative is 
not shown to be competent to offer any other medical conclusion.  

The benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence regarding 
the merits of the Veteran's claim.  Therefore, that doctrine is 
not for application in this case because the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  


ORDER

Service connection for eye disability is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished with respect to the 
Veteran's bilateral foot disability prior to further appellate 
review.  

The Veteran's bilateral foot disability is rated under Diagnostic 
Codes 7819-5284, which is based primarily on impairment of 
function of the feet.  Further, VA General Counsel opinion 
VAOPGCPREC 9-98, provides that some foot disorders rated under DC 
5284 may affect range of motion and, therefore, warrant 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45. and 
4.59.  See also Deluca v. Brown, 8 Vet. App. 202 (1995).  

In this case, the Veteran contends that he has chronic foot pain 
which affects his ability to walk or engage in physical 
activities for more than 30 minutes without resting.  In this 
regard, while the Veteran was examined by VA twice during the 
pendency of this appeal, the examiners did not include any 
assessment or opinion as to the degree, if any, of functional 
impairment of the Veteran's bilateral foot disability due to 
pain, weakened movement, excess fatigability, incoordination, or 
pain on movement.  

Given the Veteran's complaints and the current medical evidence 
of record, the Board finds that the evidentiary record as 
currently constituted does not provide sufficient information to 
adequately address the current severity of his bilateral foot 
disability.  

Accordingly, the claim is REMANDED to the AMC for the following 
action:  

1.  The AMC should take appropriate steps 
to obtain treatment records from all health 
care providers who have treated the Veteran 
for any foot problems since September 2008.  

2.  The Veteran should be afforded a VA 
examination to determine the current 
severity of his bilateral foot disability.  
The claims folder must be made available to 
the examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
All indicated tests should be performed and 
the findings reported in detail.  The 
examiner should provide a response to the 
following:  

a)  Discuss whether the Veteran has 
any limitation of motion in either 
foot associated with his service-
connected calluses and corns.  If so, 
the actual and normal ranges of motion 
should be listed for each foot.  

b)  Indicate whether the Veteran's 
feet exhibit weakened movement, excess 
fatigability, or incoordination due to 
the disability for which he is service 
connected, painful calluses and corns.  
If feasible, these determinations 
should be expressed in terms of 
additional range of motion loss or 
favorable or unfavorable ankylosis due 
to any excess fatigability, weakened 
movement or incoordination.  

c)  The examiner should express an 
opinion on whether pain attributable 
to the Veteran's calluses and corns 
could significantly limit functional 
ability during flare-ups or when the 
feet are used repeatedly over a period 
of time.  These determinations should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss or favorable or 
unfavorable ankylosis due to pain on 
use or during flare-ups.  

d)  Regarding functional impairment of 
the feet, whether due to pain, 
weakened movement, excess 
fatigability, or incoordination, the 
examiner should offer an opinion as to 
whether any identified functional loss 
is commensurate with a moderately 
severe foot injury, or moderately 
severe malunion or nonunion of the 
tarsal or metatarsal bones, or 
amputation of the metatarsal head?  

The examiner should be advised that the 
questions are raised so that the Board may 
rate the Veteran's disabilities in 
accordance with the specified criteria.  
The physician should provide a complete 
rationale and basis for all opinions 
offered.  If the physician is unable to 
make any determination, he/she should so 
state and indicate the reasons.  

3.  After the requested development has 
been completed, the AMC should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matters the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


